  1   Gregg S. Kleiner, State Bar No. 141311
      RINCON LAW LLP
  2   268 Bush Street, Suite 3335
      San Francisco, CA 94104
  3   Telephone No.: 415-672-5991
      Facsimile No.: 415-680-1712
  4   Email: gkleiner@rinconlawllp.com
  5
      Counsel for DORIS A. KAELIN,
  6   Trustee in Bankruptcy

  7

  8                              UNITED STATES BANKRUPTCY COURT

  9                               NORTHERN DISTRICT OF CALIFORNIA

 10                                           SAN JOSE DIVISION

 11   In re                                                Case No. 18-50398 MEH
                                                           Chapter 7
 12                                                        Hon. M. Elaine Hammond
              TECHSHOP, INC.,
 13                                                        NOTICE AND OPPORTUNITY FOR
                     Debtor.                               HEARING ON OBJECTION TO
 14
                                                           CLAIM 222
 15                                                        (Pierre Leon Pellissier)

 16                                                        [No Hearing Required Unless Requested]
 17

 18
      TO PIERRE LEON PELLISSIER:
 19

 20           PLEASE TAKE NOTICE THAT Doris Kaelin, Chapter 7 Trustee of the estate of the

 21   above Debtor, has filed an objection to your claim in the above case. A copy of the objection is

 22   served with this Notice. Please read it carefully.

 23           PLEASE TAKE FURTHER NOTICE THAT, if you wish to contest the Trustee’s

 24   objection, you must do so in conformity with Rule 3007-1(c) and 9014-1 of the Bankruptcy Local

 25   Rules for the Northern District of California. Together, these rules proscribe the following procedure

 26   for contesting an objection to claim:

 27              (a) Any objection to the requested relief or request for hearing on the matter must be

 28                  filed and served upon the initiating party within 30 days of mailing of this Notice;

Case: 18-50398      Doc# 341      Filed: 04/09/21     Entered: 04/09/21 05:50:43       Page 1 of 3          1
  1              (b) Any objection or request for hearing must be accompanied by any declarations or

  2                  memoranda of law the requesting party wishes to present in support of its position.

  3          If there is no timely opposition to the objection or a request for hearing, the Court may enter

  4   an order granting the relief by default. In the event of a timely opposition or request for hearing, the

  5   initiating party will schedule a hearing and will give the creditor at least 7 days’ written notice of

  6   the hearing and to any trustee or committee appointed in the case.

  7          PLEASE TAKE NOTICE THAT due to the shelter in place requirements caused by the

  8   COVID-19 pandemic, all appearances will be by telephone, or, in the Court’s sole discretion, by

  9   video conference. Instructions on how to file opposition, if any, and how to appear by phone are

 10   contained provided at the following link on the Court’s website

 11   https://www.canb.uscourts.gov/content/page/court-operations-during-covid-19-outbreak

 12   and further detailed in the Court’s Sixth Amended General Order 38, effective March 5, 2021.

 13          The Court’s Sixth Amended General Order specifies the following: “All interested parties

 14   should consult the Bankruptcy Court’s website at www.canb.uscourts.gov for information about

 15   court operations during the COVID-19 pandemic. The Bankruptcy Court’s website provides

 16   information regarding how to arrange a telephonic or video appearance. If you have any questions

 17   regarding how to appear at a court hearing, you may contact the Bankruptcy Court by calling 888-

 18   821-7606 or by using the Live Chat feature on the Bankruptcy Court’s website.”

 19          All Bankruptcy Court locations are closed to the general public, and no court staff will be

 20   physically present to assist any attorney, party or other interested person or accept any document

 21   for filing at any court location. This closure will remain in effect until otherwise ordered. ECF

 22   Registered Participants must file all documents electronically. All other parties may submit

 23   documents for filing by mail, electronically via the court’s website, or in designated drop-box

 24   locations. Filing fee payments (no cash) may be submitted electronically, by mail or drop-box.

 25   Information regarding electronic submission of documents, mailing addresses, drop-box location

 26   and hours, are available under the “Court Operations during the COVID-19 Outbreak Information

 27   about Hearings, Filings, and Operations” banner on the court’s website:

 28   https://www.canb.uscourts.gov/content/page/court-operations-during-covid-19-outbreak

Case: 18-50398      Doc# 341      Filed: 04/09/21     Entered: 04/09/21 05:50:43         Page 2 of 3        2
  1          Documents and filing fees submitted by mail should be sent by U.S. Mail to: United States

  2   Bankruptcy Court, 450 Golden Gate Avenue, Mail Box 36099, San Francisco, CA 94102; United

  3   States Bankruptcy Court, 280 South First Street, Suite 3035, San Jose, CA 95113; United States

  4   Bankruptcy Court. 1300 Clay Street, Suite 300, Oakland, CA 94612; or United States Bankruptcy

  5   Court, 99 “E” Street, Santa Rosa, CA 95404.

  6          Documents submitted by e-mail should be sent to:

  7          CANB-EMERGENCY-FILINGS@canb.uscourts.gov.

  8          All counsel, parties and other interested persons who intend to appear on a calendared motion

  9   or application shall appear telephonically or, at the presiding judge’s discretion, by video. Again,

 10   absent express order of the presiding judge, there will be no physical access to any courtroom.

 11   Instructions for appearing can be found on each individual judge’s calendar page on the Bankruptcy

 12   Court's website: https://www.canb.uscourts.gov/calendars/judges.

 13          In the event that there is a hearing, counsel, parties and other interested persons may appear

 14   telephonically via AT&T or Zoom. Instructions for appearing telephonically can be found on each

 15   individual     judge’s     calendar     page      on     the     Bankruptcy      Court’s      website:

 16   https://www.canb.uscourts.gov/calendars/judges. There will be NO COST for these services.

 17          PLEASE TAKE FURTHER NOTICE THAT, if the Bankruptcy Court can dispose of the

 18   claim objection as a pure issue of law, the Bankruptcy Court may do so at the requested hearing. If

 19   a factual dispute is involved, the first hearing on the claim objection will be a status conference and

 20   further proceedings will be scheduled at that time.

 21
      DATED: April 9, 2021                  RINCON LAW LLP
 22

 23

 24                                         By: /s/ Gregg S. Kleiner
                                                GREGG S. KLEINER
 25                                             Counsel for DORIS KAELIN,
                                                Trustee in Bankruptcy
 26

 27

 28

Case: 18-50398      Doc# 341      Filed: 04/09/21     Entered: 04/09/21 05:50:43        Page 3 of 3        3
